Name: Commission Regulation (EEC) No 2498/79 of 13 November 1979 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 79 No L 285/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2498/79 of 13 November 1979 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder taken ; whereas it is therefore necessary to provide for a new period to enable the necessary experience to be obtained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 625/78 , the second paragraph of footnote (2) shall be replaced by the following paragraph : 'The Commission shall adopt the provisions regarding the said limits not later than 31 December 1980 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 7 (5) thereof, Whereas Annex I to Commission Regulation (EEC) No 625/78 (3 ), laying down quality conditions which skimmed-milk powder must meet in order to be offered to intervention , contains in particular certain requirements relating to the analytical procedures for detecting whey by determining the proportions of certain components in the skimmed-milk powder ; whereas it was intended to fix Community limits for the said components following an experimentation period in the Member States of one year from the entry into force of Regulation (EEC) No 625/78 ; whereas, at the end of that period, it has become evident that the information submitted by Member States is not sufficient to enable a final position to be This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 November 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148, 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p . 6 . (J ) OJ No L 84, 31 . 3 . 1978 , p . 19 .